Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 1 of 33




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                               CASE NO. 1:17-cv-23429-MGC

   PATRICIA RODGERS, et al.,
   individually and on behalf of
   all others similarly situated,

          Plaintiffs,

   vs.

   MARK ADDY, et al.

         Defendants.
   _________________________________________/

         DEFENDANTS’ JOINT MOTION TO DISMISS AMENDED COMPLAINT
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 2 of 33




          All Defendants in this case move, pursuant to Rule 12(b)(6), for an order dismissing
   the claims asserted in the Amended Complaint (“FAC,” Dkt. 129).
   I.     INTRODUCTION.
          This case is about 6 former Herbalife independent distributors who implausibly
   accuse 20 other independent distributors of federal racketeering and various state law causes
   of action in connection with Plaintiffs’ attendance at various distributor training events.
   According to Plaintiffs, such trainings were worthless, and Plaintiffs seek to recover the
   money they spent attending them. Plaintiffs’ claims all sound in fraud and thus must meet
   the stringent requirements of Rule 9(b). The FAC, however, falls woefully short of meeting
   that high standard. Among other failures, Plaintiffs’ FAC uses generalized narratives,
   impermissible group pleading, and vague accusations—all of which obscure whom Plaintiffs
   seek to hold liable, for what alleged conduct, and on what legal theory. Indeed, Plaintiffs’
   FAC is replete with conclusory, repetitive allegations that paint all 20 Defendants—
   independent small business owners who sell Herbalife Nutrition products— with the same
   broad brush but contain none of the specific and legally required factual allegations as to
   each individual Defendant demanded by Rule 9(b). In fact, many key paragraphs in the
   FAC concern the conduct of “top distributors,” a group identified only as “Herbalife’s
   highest earners that play or have played a material role in the Herbalife event system.”
   (Dkt. 129 ¶ 3.) As if that definition were not vague enough, Plaintiffs insufficiently add that
   the 20 Defendants are “a select subset” of that group. (Id.) In other words, many
   fundamental allegations in the FAC are not about the alleged conduct of one Defendant—or
   even the 20 Defendants collectively—but instead related to alleged conduct of a broader
   group of unknown identity. These allegations fall far short of what Rule 9(b) requires.
          Plaintiffs’ failure to satisfy Rule 9(b) is not a mere pleading technicality. Plaintiffs’
   counsel has had access to hundreds of thousands of pages of discovery from Herbalife and
   from many of the Defendants in this case. 1 Despite all of this information, they still have not



   1
     As outlined in Defendants’ Motion to Stay Discovery, for the last two years, Plaintiffs have
   taken extensive documentary and deposition discovery from Defendants (as well as from
   former defendants who Plaintiffs have now dropped from the FAC) and from Herbalife in
                                               1
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 3 of 33




   been able to identify with any specificity what each Defendant allegedly did wrong. That is
   a telling statement when one considers that Plaintiffs are accusing each Defendant of taking
   part in a massive criminal enterprise that supposedly defrauded thousands of people. Who
   did Defendants “defraud” and how? What did the Defendants say and to whom—and how
   was it false? The FAC contains no answers to these questions. Under the circumstances, the
   Court should dismiss the Amended Complaint in its entirety, without leave to amend.
             Plaintiffs’ RICO claims also fail because (1) each Defendant’s alleged misconduct
   does not causally connect to Plaintiffs’ injuries; (2) the FAC does not plausibly establish
   scienter for each Defendant; (3) the FAC does not plausibly allege a common fraudulent
   purpose shared by all members of the enterprise; and (4) no facts support that any
   Defendant willingly entered into a conspiracy to defraud Plaintiffs. Similarly, Plaintiffs’
   state law claims for consumer fraud, civil conspiracy, and unjust enrichment are also subject
   to dismissal for failure to meet Rule 9(b)’s heightened pleading standard and other,
   independent reasons.
             Finally, the 4 new defendants Plaintiffs have added to the Amended Complaint—
   Alan Rodriguez, Mary Holloway, Alcides Mejia Jr., and Suzanne Morrow (collectively, the
   “New Defendants”)—should all be dismissed from the case because Plaintiffs’ claims
   against them do not relate back to the filing of the original complaint and are clearly time-
   barred.
             For all of these reasons, the Court should dismiss the FAC, without leave to amend.
   II.       RELEVANT ALLEGATIONS
             Each of the Plaintiffs is a former Herbalife distributor. (Dkt. 129, ¶¶ 21-25.) Plaintiffs
   contend that they attended numerous Herbalife-sponsored “Circle of Success” events since
   at least 2008. (Id.) Plaintiffs allege that an undefined group of “top distributors” collaborated
   with Herbalife to organize and produce monthly Circle of Success events across the country.
   (Id. ¶¶ 3, 13–14.) The Circle of Success events are “controlled” by a combination of
   Herbalife, an internal Herbalife committee known as the Strategy & Planning Committee
   (“S&P Committee”), and “a network of regional leadership committees.” (Id. ¶¶ 11–12.)

   Plaintiffs’ case against Herbalife, which is pending in the Central District of California,
   Lavigne v. Herbalife LTD, Case No. 2:18-cv-07480-JAK (MRWx) (the “California Lawsuit”).
                                                 2
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 4 of 33




   The S&P Committee has been in existence “since the very early days of the company,” and
   meets at least once a month, with Herbalife employees and executives participating in and
   facilitating these meetings. (Id. ¶¶ 53-55.) Plaintiffs claim that each Defendant is or was a
   member of the S&P Committee and participated in certain S&P Committee meetings during
   the putative class period. (Id. ¶¶ 12, 53–65). Plaintiffs allege that the Circle of Success events
   were pitched as a “guaranteed pathway to attaining life changing financial success,” and
   that they were encouraged by the “top distributors” to “attend every event” in order to
   achieve success even though Herbalife and the “top distributors” purportedly know there is
   “no recognized correlation between event attendance and success in Herbalife.” (Id. ¶¶ 2, 8,
   14.)
          Plaintiffs claim that they attended numerous Circle of Success events based on
   various misrepresentations and omissions spread by a largely faceless group of presenters,
   speakers, and top distributors. (Id. ¶¶ 122, 131, 133, 142–43, 148, 159–60.) Plaintiffs contend
   that attending Circle of Success events is “valueless” and “worthless” and that the Herbalife
   business opportunity is “fraudulent” and “illusory” (Id. ¶¶ 16, 129, 136, 139). They seek
   damages for the amounts they spent on tickets for events and the costs they spent attending
   and “qualifying for” events. (Id. ¶¶ 279, 284, 300, 313, 326.) Based on these allegations,
   Plaintiffs bring claims under the federal RICO statute, the Florida Deceptive and Unfair
   Trade Practices Act (“FDUPTA”), the Arizona Consumer Fraud Act (“ACFA”), and the
   Oklahoma Consumer Protection Act (“OCPA”), along with common law claims for unjust
   enrichment and civil conspiracy.
   III.   ARGUMENT.
          A.      Plaintiffs’ Claims Must Satisfy Rule 9(b).
          All of Plaintiffs’ claims sound in fraud and therefore must satisfy the heightened
   pleading standard of Rule 9(b). The RICO claims are based on alleged predicate acts of wire
   fraud, which must be pled with particularity. Ambrosia Coal & Const. Co. v. Pages Morales, 482
   F.3d 1309, 1316-17 (11th Cir. 2007); see also Transatlantic, LLC v. Humana, Inc., 666 F.
   App’x. 788, 790 (11th Cir. 2016) (predicate act allegations must include “the parties to, the
   place of, or the content of the wire communications, any misrepresentations made, or how
   the communications were entwined in the scheme to defraud”); Brooks v. Blue Cross & Blue
                                                   3
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 5 of 33




   Shield of Fla., Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997) (RICO plaintiff must allege
   “(1) the precise statements, documents, or misrepresentations made; (2) the time, place, and
   person responsible for the statement; (3) the content and manner in which these statements
   misled the Plaintiffs; and (4) what the defendants gained by the alleged fraud”). Similarly, a
   RICO conspiracy claim must be pled with particularity. Am. United Life Ins. Co. v. Martinez,
   480 F.3d 1043, 1065 (11th Cir. 2007) (“[W]here a conspiracy claim alleges that two or more
   parties agreed to commit fraud, the plaintiff must also plead this act with specificity.”); see
   also Sterling Nat. Mortg., Co. v. Infinite Title Sols., LLC, 2011 WL 1303225, at *5 (S.D. Fla.
   Mar. 4, 2011), report and recommendation adopted, 2011 WL 1222168 (S.D. Fla. Mar. 31,
   2011) (holding that “the complaint’s lack of the elements required under Rule 9(b) [was]
   fatal” to both RICO and RICO conspiracy claims).
          The state consumer fraud claims also must satisfy Rule 9(b) because they are
   premised on fraudulent conduct. See Wyndham Vacation Ownership, Inc. v. US Consumer
   Attorneys, P.A., 2019 WL 7837887, at *12 (S.D. Fla. July 3, 2019) (A FDUTPA claim must
   be pled in particularity where the claim sounds in fraud.); Runton v. Brookdale Senior Living,
   Inc., 2017 WL 7311877, at *2 (S.D. Fla. July 10, 2017) (same); Ellis v. Warner, 2017 WL
   634287, at *23 (S.D. Fla. Feb. 16, 2017) (same); Silving v. Wells Fargo Bank, NA, 800 F.
   Supp. 2d 1055, 1075 (D. Ariz. 2011) (“Rule 9 requires allegations of fraud be pled with
   particularity, even if they are brought under the [Arizona Consumer Fraud Act].”); Parrish v.
   Bank, 2016 WL 3906814, at *2 (W.D. Okla. July 14, 2016) (an Oklahoma Consumer
   Protection Act claim must be pled with Rule 9(b) particularity where is it based on fraud).
          B.      Plaintiffs’ Section 1962(c) RICO Claim (Count I) Fails.
          To state a civil RICO claim, “a plaintiff must establish ‘three essential elements’:
   first, that the defendant committed a pattern of RICO predicate acts under 18 U.S.C.
   § 1962; second, that the plaintiff suffered injury to business or property; and, finally, that the
   defendant’s racketeering activity proximately caused the injury.” Simpson v. Sanderson Farms,
   Inc., 744 F.3d 702, 705 (11th Cir. 2014). Plaintiffs also must plausibly allege a common
   fraudulent purpose of engaging in a course of conduct among the enterprise’s alleged
   participants. Cardenas v. Toyota Motor Corp., 418 F. Supp. 3d 1090, 1101 (S.D. Fla. 2019)
   (holding that the association-in-fact element requires that there be a “continuing unit that
                                                   4
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 6 of 33




   functions with a common purpose” (quoting Boyle v. United States, 556 U.S. 938, 948
   (2009))). Here, Plaintiffs failed to establish any of these three critical elements.
                  1.      The Allegations of Racketeering Activity Do Not Satisfy Rule 9(b).
          To be liable under RICO, a defendant must have “participated in an illegal enterprise
   ‘through a pattern of racketeering activity.’” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283,
   1290 (11th Cir. 2010) (quoting 18 U.S.C. § 1962(c)). “Racketeering activity” includes “such
   predicate acts as mail and wire fraud.” Id. (quoting 18 U.S.C. § 1961(1)). A “pattern” of
   such activity requires at least two “distinct crimes.” Koch v. Royal Wine Merchants, Ltd., 847
   F. Supp. 2d 1370, 1377 (S.D. Fla. 2012). “Each predicate act must be pled individually and
   be capable of standing on its own; i.e., it must contain all of the elements of the crime.” Id.
   “The RICO claim, in other words, must read like a ‘mini-indictment,’ alleging separate
   ‘counts’ of mail or wire fraud.” Id. at 1376.
          Here, Plaintiffs attempt to allege predicate acts consisting of wire fraud. “[W]ire
   fraud occurs when a person (1) intentionally participates in a scheme to defraud another of
   money or property and (2) uses the mails or wires in furtherance of that scheme.” Am.
   Dental, 605 F.3d at 1290 (quoting Pelletier v. Zweifel, 921 F.2d 1465, 1498 (11th Cir. 1991)).
   Consistent with Rule 9(b), a plaintiff may not “lump” defendants together and must “inform
   each defendant of the nature of his alleged participation in the fraud.” Ambrosia, 482 F.3d at
   1317; see also see also Cisneros v. Petland, Inc., 972 F.3d 1204, 1217 (11th Cir. 2020)
   (“Moreover, blending the identities of the defendants in her allegations of fraud -- expecting
   us to read Petland's complicity into an allegation that specifically names only Petland
   Kennesaw -- is precisely the kind of vagueness in fraud pleadings Rule 9(b) was designed to
   prevent.”); Bray & Gillespie Mgmt/ LLC v. Lexington Ins. Co., 527 F. Supp. 2d 1355, 1363
   (M.D. Fla. 2007) (“When the complaint asserts claims against multiple defendants, it
   cannot merely ‘lump together all of the defendants in their allegations of fraud.’”) (quoting
   Brooks, 116 F.3d at 1317). 2 Here, Plaintiffs globally allege that “top distributors utilize the


   2
    “The particularity rule serves an important purpose in fraud actions by alerting defendants
   to the ‘precise misconduct with which they are charged’ and protecting defendants ‘against
   spurious charges of immoral and fraudulent behavior.’” Durham v. Bus. Mgmt. Assocs., 847
   F.2d 1505, 1511 (11th Cir. 1988) (quoting Seville Indus. Mach. Corp. v. Southmost Mach. Corp.,
                                                5
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 7 of 33




   wires to promote event attendance to Plaintiffs and class members, to plan and organize
   specific events, to sell tickets and to hold regularly scheduled meetings of the S&P
   Committee.” (Dkt. 129 ¶ 13.) But Plaintiffs do not present a “mini-indictment” for each
   Defendant that alleges details about at least two specific times that he or she used the wires
   in any of these ways. The FAC fails to meet the 9(b) pleading standard for multiple reasons.
          First, throughout the FAC, Plaintiffs engage in impermissible group pleading,
   combining various groups of Defendants together when alleging predicate acts. (E.g.,
   Dkt. 129 ¶¶ 60-65.) As the most glaring example of this, Plaintiffs improperly lump together
   the Defendants who are spouses. Instead of separately addressing each predicate act
   allegedly committed by Mark Addy and Jillian Addy; Cody Morrow and Suzanne Morrow;
   and Jorge de la Concepción and Disney di Martinez, Plaintiffs refer to conduct by
   “Morrow,” “Addy,” and “the couple.” (Id. ¶¶ 60-65, 179.) This group pleading extends to
   all Defendants throughout the FAC and contravenes Rule 9(b). Myers v. Provident Life &
   Accident Ins. Co., 2020 WL 3963891, at *18 (M.D. Fla. July 13, 2020) (“Plaintiff has
   improperly lumped together Defendants in their allegations of fraud. Further particularity is
   required.”) (record citations omitted); Omnipol, A.S. v. Worrell, 421 F. Supp. 3d 1321, 1351
   (M.D. Fla. 2019) (“Even looking at the Amended Complaint holistically, [it] is not specific
   enough regarding Worrell’s involvement in the so-called scheme because Worrell gets
   lumped together with Benjamin Worrell and Brech in nearly all of the allegations.”).
          Second, Plaintiffs’ rote, copied-and-pasted allegations that groups of Defendants
   “participated in . . . online meeting[s]” do not present a sufficiently-detailed “mini-
   indictment” for each Defendant’s alleged wire fraud. (Dkt. 129 ¶¶ 60-65.) Instead of
   providing the required details about each Defendant’s individual conduct vis-à-vis the
   meetings, Plaintiffs lump groups of Defendants together and describe what generally
   transpired in passive voice, as a way to hide their failure to identify who said what, to whom
   and when.   3
                   Because Plaintiffs have failed to describe each “online meeting” with


   742 F.2d 786, 791 (3d Cir. 1984)). This purpose is especially germane here, where the dearth
   of specific facts makes Plaintiffs’ selection of defendants seemingly random.
   3
     See Dkt. 129 ¶ 60 (“attendance figures, qualifications, and special promotions were
   discussed”); ¶ 61 (“event agenda, qualifications, venues, and budgets were discussed and the
                                                    6
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 8 of 33




   particularity—including but not limited to who organized the meeting, what (if anything)
   each Defendant said during the meeting, which specific event(s) were planned at the
   meeting, whether Plaintiffs attended events planned at the meeting, and each Defendants’
   specific role as a participant in the meeting—these allegations do not satisfy Rule 9(b). See,
   e.g., Viridis Corp. v. TCA Glob. Credit Master Fund, LP, 155 F. Supp. 3d 1344, 1362 (S.D. Fla.
   2015) (“Plaintiffs’ argument that ‘both Press and Silverman participated’ in the telephone
   conversations and the issuance of the sham default letters is not enough. Defendants are
   entitled to know the specific allegations that are being brought against each individual
   Defendant, and as pleaded, Plaintiffs have failed to allege each Defendant's participation
   with particularity.”); Libov v. Readix, Inc., 2011 WL 13216996, at *1 (S.D. Fla. Sept. 8, 2011)
   (“Plaintiffs have engaged in impermissible group pleading by lumping all Defendants
   together, rather than differentiating between the individual Defendants in setting forth who
   made the alleged misrepresentations.”). Indeed, Plaintiffs provide the Court with no
   information about each Defendant’s alleged participation in each “online meeting”; the
   Defendants may well have dialed into the meetings and contributed absolutely nothing.
          Third, in the few instances where Plaintiffs allege a use of the wires in addition to
   participating in an “online meeting,” Plaintiffs still omit essential details, such as the
   identities of the parties to the alleged communications and the manner in which the
   statements misled the Plaintiffs or furthered the scheme:
      •   Plaintiffs describe “an April 19, 2016 email exchange” between Defendant Holloway
          and “other members of the S&P Committee” in which Holloway states her opinion
          about sharing “result stories,” but do not identify who received the email, how
          Holloway’s opinion about “result stories” furthered the allege scheme, or how the
          email misled any Plaintiff or caused their injury. (Dkt. 129 ¶ 114.); see Am. Dental,


   committee voted to keep January events semi-independent”); ¶ 62 (“ticket sales,
   qualifications, speaker selection, and the ‘semi-corporate’ nature of the January events were
   discussed”); ¶ 63 (“event qualifications, ticket sales, agendas, locations, and speakers were
   discussed”); ¶ 64 (“ticket sales, qualifications, and attendance were discussed”); ¶ 65
   (“corporate support for Circle of Success events was discussed and the STS sub-committee
   reported back with a plan for STS growth and encouraged S&P members to participate in
   area STS leadership calls”).
                                                  7
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 9 of 33




           605 F.3d at 1290 (“Plaintiffs do not point to a single specific misrepresentation by
           Defendants regarding how Plaintiffs would be compensated in any of these
           communications, nor do they allege the manner in which they were misled by the
           documents, as they are required to do under Rule 9(b).”).
       •   Plaintiffs allege that Defendant “Katz was the featured speaker in a nationwide
           teleconference promoting the importance of the [event] hosted by Herbalife on
           November 7, 2011,” yet fail to identify the participants in the call or describe Katz’s
           statements; moreover, the allegation is ambiguous as to whether the call occurred on
           November 7, or whether the call related to an event held on November 7. (Id. ¶ 207.)
       •   Plaintiffs allege that Defendants Wick and Grace participated in a call to promote
           “the upcoming Extravaganza,” but do not identify the participants in the call, besides
           a reference to unknown, unidentified “members of [Sandy Gioiosa’s] downline.” (Id.
           ¶¶ 51, 152.) Plaintiffs do not even allege that they listened to this call. Boyd v. TTI
           Floorcare N. Am., 230 F. Supp. 3d 1266, 1281 (N.D. Ala. 2011), aff’d sub nom. Green v.
           Bissell Homecare Inc., 476 F. App’x. 238 (11th Cir. 2012) (“[P]laintiffs do not allege
           any specifics as to the mail or wire fraud, and, likewise neglect to specify whether
           either named Plaintiff received the mail or internet advertisements.”).
           Fourth, as part of Defendants’ supposed fraudulent scheme, Plaintiffs claim that “top
   distributors” 4 achieved success in Herbalife not through event attendance or through the
   techniques promoted at events, but rather through means that “are now, or always have
   been, forbidden by Herbalife’s rules or the law.” (Id. ¶¶ 15, 75, 94.) Plaintiffs provide a
   laundry list of ten “techniques” allegedly used, but do not specifically claim that any
   individual Defendants used these “techniques.” (Id. ¶ 94.) Plaintiffs do not address even one
   Defendant individually to explain how she or he supposedly achieved success in Herbalife
   (completely independent of training events), much less create the plausible inference that the

   4
    The Amended Complaint refers repeatedly to the alleged conduct of “top distributors,”
   who, as noted above, are defined as “Herbalife’s highest earners that play or have played a
   material role in the Herbalife event system.” (Dkt. 129 ¶ 3.) The Defendants “are a select
   subset” of “top distributors.” (Id.) So each allegation regarding “top distributors” refers not
   to the alleged conduct of the 20 Defendants, but to a broader group of unknown persons.
   This is quintessential “lumping.”
                                                  8
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 10 of 33




    Defendant knew events were “valueless” and that Plaintiffs would inevitably lose money by
    attending them.
           In summary, Plaintiffs’ RICO Section 1962(c) RICO claims should be dismissed
    pursuant to Rule 9(b) because Plaintiffs’ have not alleged clearly and with particularity how
    each Defendant engaged in at least two predicate acts of wire fraud. 5
                   2.     Plaintiffs Have Not Pled Plausible, Factual Allegations
                          Demonstrating How The Predicate Acts Committed By Each
                          Defendant Proximately Caused Plaintiffs’ Injuries.
           “In order for a pattern of racketeering activity to be a cognizable cause of civil RICO
    injury to a private plaintiff, one or more of the predicate acts must not only be the ‘but for’
    cause of the injury, but the proximate cause as well. A wrongful act is a proximate cause if it
    is a substantial factor in the sequence of responsible causation.” Green Leaf Nursery v. E.I.
    DuPont De Nemours & Co., 341 F.3d 1292, 1307 (11th Cir. 2003) (quotation marks and
    citations omitted). “The connection between the racketeering activity and the injury can be
    neither remote, purely contingent, nor indirect”—rather, “there must be some direct relation
    between the conduct and the injury to sustain a claim.” Ray v. Spirit Airlines, Inc., 836 F.3d
    1340, 1349 (11th Cir. 2016). Thus, when evaluating a RICO claim for proximate causation,
    the “central question” is “whether the alleged violation led directly to the plaintiff's
    injuries.” Id. (quoting Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006)).
           “[C]ourts should scrutinize proximate causation at the pleading stage and carefully
    evaluate whether the injury pled was proximately caused by the claimed RICO violations.”
    Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1287 (11th Cir. 2006), abrogated on other


    5
     The RICO claims against Defendants Baker, Concepción, Martinez and Rodriguez fail for
    the additional reason that Plaintiffs have not alleged two predicate acts of wire fraud as to
    each of these defendants. The sole alleged wire use by Baker is that he “promoted [an] event
    to other distributors via a Zoom conference facilitated by Herbalife on February 20, 2018,”
    which lacks particularity. (Dkt. 129 ¶ 215.) Concepción and Martinez are vaguely (and
    collectively) alleged to have “promoted . . . event speaking engagements using their popular
    social media profiles,” with no further detail. (Id. ¶ 179.) And Defendant Rodriguez is
    alleged to have participated in one online meeting, which is not described with particularity
    in any event. (Id. ¶ 198.) Plaintiffs otherwise allege that these (and other) Defendants
    attended in-person meetings or spoke at various events—which of course does not involve
    the use of the wires and cannot establish a predicate act of wire fraud.
                                                   9
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 11 of 33




    grounds by Simpson, 744 F.3d 702. “Even if causing the ‘harm’ asserted was the purpose of a
    criminal scheme, and acts in furtherance of that scheme have caused it, unless a designated
    ‘predicate act directly caused’ that harm, then RICO’s proximate causation requirement has
    not been met.” Hall v. Thomas, 753 F. Supp. 2d 1113, 1152 (N.D. Ala. 2010) (quoting Anza,
    547 U.S. at 460).
           Here, it is not plausible that the Defendants’ alleged racketeering activity (using the
    wires “to promote events attendance to Plaintiffs and class members, to plan and organize
    specific events, to sell tickets and to hold regularly scheduled meetings of the S&P
    Committee”) was the “but for”, let alone the proximate cause of Plaintiffs’ injuries—
    because Plaintiffs do not allege that they attended events planned by Defendants at any
    specific “online meeting,” received or reviewed any promotional messages transmitted or
    created by Defendants, purchased tickets from any Defendant’s website, or were lured into
    attending events by others who had been directly influenced by any Defendant’s use of the
    wires. The alleged “online meetings” certainly could not have caused each Plaintiffs’
    injuries (as Plaintiffs apparently imply), given that the meetings took place after some
    Plaintiffs stopped attending events altogether. (See, e.g., Dkt. 129 ¶¶ 60-65 (alleging online
    planning meetings held between March 2015 and September 2016); id. ¶ 127 (alleging that
    Rodgers attended events “from 2011 – 2015”); id. ¶ 154 (alleging that Ribalta’s last event
    was in July 2014); id. ¶ 144 (alleging that Izaar Valdez attended events in 2014). Spirit
    Airlines, 836 F.3d at 1350 (RICO claim failed where plaintiffs failed to allege “a direct link—
    or, indeed, any link at all—between Spirit’s presentation of its Passenger Usage Fee and the
    plaintiffs' decision to purchase tickets on Spirit’s website”).
           Plaintiffs not only fail to allege that predicate acts of wire fraud caused their harm—
    they fail to allege any connection whatsoever to Defendants. For example, Plaintiff Rodgers
    alleges attending events in Florida; and Pyle claims to have attended events in Oklahoma,
    Texas, and California. (Dkt. 129 ¶¶ 119, 121, 132.) Yet some Defendants are alleged to be
    “primary organizers” and promoters of events in entirely different geographical areas. (Id.
    ¶¶ 213 (Ohio), 218 (New Mexico), 227 (Santa Clara).) Plaintiffs’ apparent theory—that each
    Defendants’ alleged predicate acts were the “but-for” cause of Plaintiffs paying to attend any
    Herbalife event, anywhere, anytime—is simply implausible. See Viridis, 155 F. Supp. 3d at
                                                    10
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 12 of 33




    1357 (“Accepting Plaintiffs' allegations as true for purposes of this Motion, Ideal could not
    have standing to bring this RICO action because its damages could not flow directly from
    Press and Silverman’s conduct.” (emphasis in original)); Spirit Airlines, 836 F.3d at 1349
    (“[A] defendant who commits an act of racketeering is 'not liable for treble damages to
    everyone he might have injured by other conduct, nor is the defendant liable to those who
    have not been injured.” (quoting Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496–97
    (1985)).
           Plaintiffs also fail to plead proximate cause because intervening factors plausibly
    account for their failure to benefit from attending Herbalife events—i.e., succeed in the
    Herbalife business opportunity. Doe v. Trump Corp., 385 F. Supp. 3d 265 (S.D.N.Y. 2019), is
    particularly instructive. In Trump, the plaintiffs pursued multi-level marketing programs,
    including the “ACN Opportunity,” as “independent business owners” (“IBO”). Id. at 271.
    They alleged that senior ACN members told them they had to attend local and national
    ACN events to be successful. Id. at 272-73. They also alleged that the defendants misled
    them into believing that the business opportunity “offered a reasonable probability of
    commercial success.” Id. Among other things, the plaintiffs sought to recover the expenses
    they incurred in attending such events. Id. at 272-73.
           The Court dismissed the plaintiffs’ RICO claims for failure to allege proximate
    cause, holding that “[n]umerous intervening factors may account for [p]laintiffs’ inability to
    recover their investments,” aside from the defendant’s conduct:
           Plaintiffs’ lack of success could be attributable to the inherent challenges of
           multi-level marketing, Plaintiffs’ capabilities as salespeople and the extent of
           Plaintiffs’ existing networks to whom Plaintiffs could sell ACN products and
           recruit new IBOs. The losses may also be attributable to the market for ACN
           products in the Plaintiffs’ localities and ACN's business practices – legitimate
           or otherwise – separate from Defendants’ role. These factors, contributing in
           whole or part to Plaintiffs’ losses, make the question of Defendants’
           responsibility the sort of “intricate, uncertain inquir[y]” that the proximate
           cause requirement is intended to avert.
    Id. at 280 (quoting Anza, 547 U.S. at 460). The Court further observed that the conduct of
    third parties, i.e., those who recruited Plaintiffs into the ACN opportunity and encouraged
    them to attend events, “bears on the question of proximate cause” and further "attenuat[es]

                                                  11
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 13 of 33




    the link between Defendants' conduct and Plaintiffs’ losses . . . .” Id. at 280-81.
           The allegations here are virtually identical. As in Trump, Plaintiffs here allege that
    they were told they must attend events to be successful, and that they attended events, but
    were never successful. (See, e.g., Dkt. 129 ¶¶ 8, 120, 129, 135-36.) Because Plaintiffs attended
    events in order to pursue the Herbalife business opportunity—at which they claim they
    ultimately failed—the alleged lack of value of the events cannot be separated from other
    factors that may have contributed to their lack of success, e.g., their sales skills, the size of
    their networks, local demand for Herbalife product, representations made by third parties,
    the extent to which Plaintiffs followed advice given at events, and other aspects of the
    business opportunity not at issue in this case. This precludes a finding that Plaintiffs have
    plausibly plead proximate causation. See Trump, 385 F. Supp. 3d at 272. 6
                   3.     There Are No Facts Supporting A Plausible Inference of Scienter.
           To state a RICO claim based on wire fraud, Plaintiffs must plead that each
    Defendant acted with intent to defraud. Republic of Panama v. BCCI Holdings (Luxembourg)
    S.A., 119 F.3d 935, 949 (11th Cir. 1997). Intent to defraud exists “when the defendant
    believed that he could deceive the person to whom he made the material misrepresentation
    out of money or property of some value.” United States v. Maxwell, 579 F.3d 1282, 1301 (11th
    Cir. 2009). “A RICO plaintiff’s allegations of scienter cannot be merely conclusory and
    unsupported by any factual allegations.” Republic of Panama, 119 F.3d at 949 (quotation
    marks omitted). Rather, the plaintiff must provide a factual basis giving rise to a “strong
    inference that [the] defendants possessed the requisite factual intent.” Id.
           Attempting to establish the Defendants’ intent to defraud, Plaintiffs allege globally
    that the Defendants “have collectively” persuaded victims to purchase tickets to events
    “held out as the secret to becoming financially successful in a fraudulent scheme to which
    Defendants know financial success is not possible.” (Dkt. 129 ¶ 276.) This allegation is flatly

    6
     Ostensibly, Plaintiffs seek to recover only losses stemming directly from event attendance.
    However, to the extent they seek to recover the total amounts they allegedly spent
    attempting to succeed in the Herbalife business opportunity, such amounts represent an
    expectancy interest not recoverable under RICO. See Keeton v. Gynecare Worldwide, 2016 WL
    2753866, at *3 (S.D. Fla. Jan. 29, 2016) (“Allegations of an injury to a mere expectancy
    interest or an intangible property interest are insufficient to state a RICO injury.”).
                                                    12
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 14 of 33




    inconsistent with Plaintiffs’ multiple allegations that the Defendants, in fact, have achieved
    financial success with Herbalife. (Id. ¶¶ 3, 7.) Plaintiffs’ allegations that Defendants do not
    benefit financially from event ticket sales is also inconsistent with their generalized claim
    that Defendants acted with an intent to defraud Plaintiffs “out of money or property of
    some value” through ticket sales. (Id. ¶¶ 34 (“Proceeds from STS ticket sales typically flow
    into single purpose business entities, often with multiple members of the local leadership
    team having access to the accounts.”); 103 (“Tickets to Leadership Development Weekends
    and Extravaganzas are sold by Herbalife.”); 107 (“Most tickets for top distributor STS
    events are sold via websites and through entities operated by local leadership.”). As alleged
    against a group of 20 Defendants—without any specific facts about each one's backstory,
    history with Herbalife, or knowledge—Plaintiffs’ conclusory scienter theory does not give
    rise to a strong inference that each Defendant intended to deceive Plaintiffs. 7
                  4.      Plaintiffs’ Enterprise Allegations Fail Because They Have Not Pled
                          A Common Purpose Shared by All Members of the Enterprise.
           To plead an association-in-fact enterprise “a plaintiff must allege that a group of
    persons shares three structural features: ‘(1) a ‘purpose,’ (2) ‘relationships among those
    associated with the enterprise,’ and (3) ‘longevity sufficient to permit these associates to
    pursue the enterprise’s purpose.’” Cisneros, 972 F.3d at 1211 (quoting Almanza v. United
    Airlines, Inc., 851 F.3d 1060, 1067 (11th Cir. 2017)).
                  The purpose prong contemplates ‘a common purpose of
                  engaging in a course of conduct among the enterprise’s alleged
                  participants. United States v. Turkette, 452 U.S. 576, 583 (1981).
                  An abstract common purpose, such as generally shared interest
                  in making money, will not suffice.” Id. (citing Ray v. Spirit
                  Airlines, 836 F.3d at 1352-53, 1352, n.3 (observing that the
                  “common purpose of making money” would not be sufficient
                  to find an association-in-fact enterprise between Spirit Airlines

    7
     Plaintiffs allege that “[t]op distributors do not participate in the creation of” and “do not
    understand” Herbalife’s Statement of Average Gross Compensation, which is displayed at
    events and allegedly “gives an intentionally obscure and misleading impression of an
    individual’s chances of having financial success with Herbalife's business opportunity.”
    (Dkt. 129 ¶¶ 77-78.) If anything, this group-pled allegation weighs against a finding that the
    Defendants knew “financial success is not possible” with Herbalife and thus intended to
    defraud Plaintiffs.
                                                   13
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 15 of 33




                  and outside vendors who merely provided “anodyne services”).
                  Rather, where the participants’ ultimate purpose is to make
                  money for themselves, a RICO plaintiff must plausibly allege
                  that the participants shared the purpose of enriching themselves
                  through a particular criminal course of conduct.
    Cisneros, 972 F.3d at 1211 (citations omitted).
           Plaintiffs’ enterprise allegations fail here because they have not plausibly alleged that
    the participants in the purported enterprise shared a qualifying purpose. Plaintiffs allege that
    the association-in-fact enterprise consists of “Herbalife and approximately 100 leadership
    level members of its President’s Team, including the top distributors and the entities these
    top distributors control” (Dkt. 129 ¶ 270), with each member of the enterprise sharing the
    “common purpose of perpetuating the fraudulent Circle of Success to sustain distributor
    engagement for their own financial gain.” (Id. ¶ 271.) In other words, Herbalife and the
    distributors had a common purpose to make money by selling products, retaining
    distributors and generating income under the Herbalife marketing plan. Such a purpose is
    not distinct from the purpose the defendants (and Herbalife) share as part of their normal
    business. Nor is it distinct from the purpose shared by other direct sales companies and
    many of their distributors who desire to sell products, retain and recruit distributors to sell
    products and generate income. Thus, the complaint fails to plausibly allege an association-
    in-fact enterprise in which each member of the enterprise acts for a common, fraudulent
    purpose, that is distinguishable from their independent purpose to make money, sell
    products and grow and maintain customers and distributors. See Cisneros, 972 F.3d at 1212
    (“Cisneros has alleged no facts that plausibly support the inference that the defendants were
    collectively trying to make money in pet sales by fraud, which is a common purpose
    sufficient to find a RICO enterprise . . . as opposed to the ‘obvious alternative explanation,’
    . . . that they were simply trying to make money in pet sales, which is not.”).
           C.     Plaintiffs’ Section 1962(d) RICO Conspiracy Claim Fails (Count II).
           Because Plaintiffs fail to state a claim for primary RICO violations under § 1962(c),
    their RICO conspiracy claim necessarily fails. Cisneros, 972 F.3d at 1220 (“Because she has
    failed to adequately allege . . . a pattern of racketeering activity, [Plaintiff’s] RICO
    conspiracy claim must also fail.”).

                                                  14
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 16 of 33




           Even if the Court finds that Plaintiffs have pled a claim under § 1962(c) against one
    or more of the Defendants, the Court should still dismiss Plaintiffs’ § 1962(d) claim. To
    allege a § 1962(d) claim, a plaintiff must allege “that the conspirators agreed to participate
    directly or indirectly in the affairs of an enterprise through a pattern of racketeering
    activity." United States v. Castro, 89 F.3d 1443, 1451 (11th Cir. 1996). Such agreement can be
    established by: (1) showing an agreement of an overall objective or (2) by showing that a
    defendant agreed personally to commit two predicate acts. United States v. Church, 955 F.2d
    688, 694 (11th Cir. 1992). “Plaintiffs must allege both that the conspirators agreed to
    participate in the affairs of an enterprise through a pattern of racketeering activity and
    sufficient conduct on the part of the participants that such an agreement can be inferred.” In
    re Managed Care Litig., 298 F. Supp. 2d 1259, 1281 (S.D. Fla. 2003) (citations omitted).
    Specific factual allegations must support the inference of an “agreement” to violate RICO.
    Carter v. MGA, Inc., 189 F. App’x. 893, 895 (11th Cir. 2006). And the agreement to commit
    fraud also must be pled with specificity. Am. United Life Ins. Co., 480 F.3d at 1065.
           Here, Plaintiffs’ conspiracy allegations are entirely conclusory. (Dkt. 129 ¶¶ 281-84.)
    Simply put, Plaintiffs allege that the Defendants were part of a larger group of individuals
    that helped to plan and promote, and that spoke at, various events. (E.g., id. ¶¶ 3, 4, 12.)
    Plaintiffs do not “describe the alleged agreement to perform at least two of the predicate
    acts” of wire fraud nor do they “describe in detail the conspiracy, including the identity of
    the co-conspirators, the object of the conspiracy, and the date and substance of the
    agreement.” Pupke v. McCabe, 2014 WL 12621479, at *3 (S.D. Fla. Jan. 30, 2014); Carter,
    189 F. App’x. at 895 (“[P]laintiffs alleged no facts to show or to create a reasonable
    inference that Defendants made an agreement. Plaintiff's conclusory allegations that
    Defendants conspired with each other are insufficient to survive a motion to dismiss.”). By
    lumping Defendants into a larger body of unidentified individuals (“top distributors”) and
    using broad strokes to allege an agreement to engage in wire fraud in order to plan and
    promote events, Plaintiffs fail to state a claim for RICO conspiracy.
           D.     Plaintiffs Fail to Plead Their State Consumer Fraud Claims with
                  Particularity.
           A claim under Florida’s Deceptive and Unfair Trade Practices Act (“FDUPTA”)

                                                   15
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 17 of 33




    requires (1) a deceptive act or unfair practice; (2) causation; and (3) actual damages. Kertesz
    v. Net Transactions, Ltd., 635 F. Supp. 2d 1339, 1348 (S.D. Fla. 2009). A claim under the
    Arizona Consumer Fraud Act (“ACFA”) requires proof of “a false promise or
    misrepresentation made in connection with the sale or advertisement of merchandise and
    consequent and proximate injury resulting from the promise.” Kuehn v. Stanley, 208 Ariz.
    124, 129, 91 P.3d 346, 351 (App. 2004). A claim under the Oklahoma Consumer Protection
    Act (“OCPA”) requires allegations that (1) the defendant engaged in an “unlawful practice”
    as defined in Section 753 of OCPA, (2) that the challenged practice occurred in the course of
    defendant’s business; (3) plaintiff suffered an injury in fact; and (4) that the challenged
    practice caused plaintiff’s injury. Patterson v. Beall, 19 P.3d 839, 846 (Okla. 2000).
           Plaintiffs’ state law claims sound in fraud 8 and are therefore also subject to Rule
    9(b). 9 Nevertheless, despite the Amended Complaint’s protracted narrative, the specific
    allegations relating to Defendants fall well short of those requirements.
           First, most of the Defendants have no connection to any Plaintiff. Plaintiffs do not
    contend that they were ever exposed to any direct misrepresentation from or produced by
    Ryan Baker, Jorge de la Concepcion, Disney Di Martinez, Mary Holloway, Michael Katz,
    Alcides Mejia Jr., Cody Morrow, Suzanne Morrow, Paulina Riveros, Alan Rodriguez, or

    8
      See, e.g., Dkt. 129 ¶ 100 (“Moreover, income claims made by top distributors at Circle of
    Success events are fraudulent . . . .”); ¶ 129 (“Ms. Rodgers and her husband (now deceased)
    lost more than $100,000 pursuing Herbalife’s fraudulent and illusory business
    opportunity.”); ¶ 136: (“Cody lost approximately $30,000 pursuing Herbalife’s fraudulent
    and illusory business opportunity,”); ¶ 247 (“Whether Defendants fraudulently represented
    that qualifying for, and attending, events was the key to success in the Herbalife business
    opportunity . . . . Whether Defendants’ coordinated sales and marketing tactics as they
    relate to Circle of Success events were inherently fraudulent and/or exploitative.”); ¶ 271
    (“[E]ach member needed and depended on the participation of the other members to
    accomplish their common purpose of perpetuating the fraudulent Circle of Success to
    sustain distributor engagement for their own financial gain.”).
    9
      Wyndham Vacation Ownership, Inc. v. US Consumer Attorneys, P.A., 18-81251-CIV, 2019 WL
    7837887, at *12 (S.D. Fla. July 3, 2019) (A FDUTPA claim must be pled in particularity
    where the claim sounds in fraud); Silving v. Wells Fargo Bank, NA, 800 F. Supp. 2d 1055,
    1075 (D. Ariz. 2011) (“Rule 9 requires allegations of fraud be pled with particularity, even if
    they are brought under the ACFA.”); Parrish v. Bank, CIV-15-0913-HE, 2016 WL 3906814,
    at *2 (W.D. Okla. July 14, 2016) (an OCPA claim must be pled with Rule 9(b) particularity
    where is it based on fraud).
                                                    16
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 18 of 33




    Gabriel Sandoval. To be sure, Plaintiffs assert that most of these Defendants spoke at
    various events and “misrepresented the importance of event attendance,” but Plaintiffs do
    not claim they attended any of these events or otherwise received the misrepresentations.
    (Dkt. 129, ¶¶ 168-238.) Even if Plaintiffs had actually attended these events, alleging vaguely
    that Defendants, for example, misstated “the importance of event attendance” (id. ¶ 174) or
    presented “misleading success testimonials” (id. ¶ 216) does not satisfy Rule 9(b).
            Second, even where Plaintiffs claim they attended events at which specific
    Defendants spoke, they largely neglect Rule 9(b)’s other requirements. For instance,
    Rodgers claims that she attended “almost every event from 2011 – 2015 and that “she heard
    each of Defendants Wick, Addy (without distinguishing between which Addy, Mark or
    Jillian),   Peterson,   Waldron,   Stanford,    Tartol,   and   Rosenau     make      the   same
    misrepresentations: remain dedicated to the Circle of Success, and you will become rich like
    us.” (Dkt. 129 ¶ 127.) However, Rodgers neglects to allege when or where these statements
    occurred, their context, or the specific representations actually made. (Id.) Likewise, Pyle
    and Ribalta provided lists of the events they attended and the specific speakers at each
    event, but no details about what any speaker said. (Id. ¶¶ 132, 154.) Kirby claims that
    Amber Wick told her “that she spent five years trapped at the lower rungs of the Herbalife
    scheme—so she knows how it feels—but that she ultimately made it to the top by not giving
    up and by increasing her commitment to the event system” but does not allege when this
    statement occurred or how the statement was false. (Id. ¶ 163.) Izaar and Felix Valdez
    contend that they were “instructed” to participate in “training systems” and told they would
    be “making $500,000 per year in Herbalife, that they would be able to purchase homes using
    all cash, and that their family’s future would be secure for generations,” but do not say who
    made the claims, when the claims occurred, or the context for the claims. (Id. ¶¶ 138-42.)
            The fact that Plaintiffs are attempting to assert a complex, overarching conspiracy
    against twenty different defendants does not excuse their compliance with Rule 9(b);
    instead, it demands it. Defendants are individual small business owners who are being
    accused of racketeering and consumer fraud. Rule 9(b) requires Plaintiffs to make specific
    allegations that are sufficient to “inform each defendant of his [or her] alleged participation
    in the fraud.” Brooks, 116 F.3d at 1381 (quoting DiVittorio v. Equidyne Extractive Indus., Inc.,
                                                   17
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 19 of 33




    822 F.2d 1242, 1247 (2d Cir. 1987)) (emphasis added). Thus, the Court must dismiss
    Plaintiffs’ consumer fraud claims pursuant to Rule 9(b).
           E.     The Florida Plaintiffs’ FDUTPA Claims Fail for Additional Reasons.
                  1.     The vast majority of the Defendants were not direct participants in
                         any alleged FDUTPA violations.
           An individual is liable for a FDUTPA violation only if he or she was a direct
    participant in the improper conduct. State Farm Mut. Auto. Ins. Co. v. Health & Wellness
    Services, Inc., 446 F. Supp. 3d 1032, 1053 (S.D. Fla. 2020) (quoting Nationwide Mut. Co. v. Ft.
    Myers Total Rehab Ctr., Inc., 657 F. Supp. 2d 1279, 1288 (M.D. Fla. 2009)); Aboujaoude v.
    Poinciana Dev. Co. II, 509 F. Supp. 2d 1266, 1277 (S.D. Fla. 2007) (plaintiffs “must allege
    Reardon’s direct involvement in any dealings that may constitute a violation of
    FDUTPA.”). Although the FDUTPA claim is subject to dismissal as to all Defendants for
    failure to satisfy Rule 9(b), the Florida Plaintiffs also fail to allege that the overwhelming
    majority of Defendants had any direct involvement in the representations or omissions to
    which the Florida Plaintiffs were exposed.
           First, Florida Plaintiffs plead a mere handful of specific misrepresentations made by
    only three Defendants. The only alleged misrepresentations Rodgers cites are statements by
    Susan Peterson and Amber Wick taking place in January 2011 and July 2011. (Dkt. 129
    ¶¶ 120-21.) Likewise, Ribalta describes specific representations by Amber Wick and Dani
    Grace during a September 2012 conference call. (Id. ¶¶ 151-53.) Otherwise, the Florida
    Plaintiffs do not allege that any of the other seventeen Defendants made any specific
    misrepresentations to them or directly participated in any of the above-referenced alleged
    misrepresentations. Therefore, at a minimum, the Florida Plaintiffs’ claims fail as to the
    remaining seventeen Defendants. 10
           Second, Plaintiffs will presumably argue that direct participation requirement is
    satisfied by their general allegations that Defendants served on the S&P Committee during
    the time Plaintiffs attended Circle of Success events. As an initial matter, the deceptive

    10
      Mark Addy, Jillian Addy, Cody Morrow, Suzanne Morrow, Gabriel Sandoval, John
    Tartol, Leslie Stanford, Alcides Mejia Jr., Paulina Riveros, Carol Rosenau, Jorge de la
    Concepcion, Disney Di Martinez, Ryan Baker, Daniel Waldron, Michael Katz, Alan
    Rodriguez, and Mary Holloway.
                                                18
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 20 of 33




    practice on which Plaintiffs base their claims is the misrepresentations and omissions about
    the events’ impact on a distributor’s Herbalife business, not the events themselves. Merely
    providing logistical and organizational support for these events is not participation in
    misrepresentations about the events. Even so, the Florida Plaintiffs stopped attending events
    before Plaintiffs allege most of the Defendants ever attended an S&P Meeting. Rodgers
    stopped attending events at some unspecified time in 2015 (Id. ¶ 154), Ribalta’s last event
    was in July 2014 (Id. ¶ 154), and the Valdezes’ last attended an event in October 2014 (Id.
    ¶¶ 144-45). Yet, Plaintiffs alleged that the earliest S&P Committee meeting attended by
    Mary Holloway, Gabriel Sandoval, Alcides Mejia Jr., and Carol Rosenau was on March 11,
    2015. (Id. ¶ 61.) For John Tartol and Paulina Riveros, Plaintiffs allege it was May 12, 2015.
    (Id. ¶ 60.) Plaintiffs contend that Leslie Stanford and Amber Wick did not attend an S&P
    Committee meeting until June 23, 2016. (Id. ¶ 62.) Alan Rodriguez allegedly only
    participated in a September 18, 2019 meeting. (Id. ¶ 198.) Finally, Plaintiffs do not plead
    that Jorge de la Concepcion, Disney di Martinez, and Ryan Baker participated in any of the
    alleged S&P Committee meetings. (See id. ¶¶ 53–65.) Consequently, there is no allegation
    that these Defendants participated in planning, facilitating, or executing any of the events
    (or messaging relating to those events) that allegedly harmed the Florida Plaintiffs.
                  2.      The Florida Plaintiffs fail to allege causation against all Defendants
                          under FDUTPA.
           Under FDUTPA, the plaintiff need not show actual reliance on a deceptive act, only
    that the deception was likely to deceive a consumer acting reasonably in the same
    circumstances. Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App’x. 565, 567 (11th
    Cir. 2009) (quoting State, Office of the Att’y Gen. v. Commerce Comm. Leasing, LLC, 946 So. 2d
    1253, 1258 (Fla. 1st DCA 2007)).
           The Florida Plaintiffs contend that Defendants’ misrepresentations and omissions
    would have deceived a reasonable consumer into believing that Circle of Success events had
    value and that the misrepresentations damaged them because they continued to attend the
    allegedly valueless events. (Dkt. 129 ¶ 293.) However, none of the direct, specific
    representations that the Florida Plaintiffs cite would have led a reasonable consumer to
    continue attending allegedly worthless events for several years.

                                                  19
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 21 of 33




           To illustrate, Rodgers claims that, in January 2011, she attended a presentation by
    Susan Peterson in which Peterson claimed, “the Herbalife business opportunity offered a
    certain path to financial freedom for anyone willing to invest the time, money, and energy.”
    (Id. ¶ 120 (emphasis added)). However, the representation related to the “Herbalife business
    opportunity”, as pled, had nothing to do with encouraging event attendance or participation
    in the “Circle of Success.” Indeed, Rodgers does not even assert that this statement caused
    her to attend more events but, rather, that it led her to commit “herself to vigorously
    pursuing the Herbalife business opportunity.” (Id. (emphasis added)). Rodgers also alleges
    that, in July 2011, she attended another event where Amber Wick explained that she
    achieved success by “funneling prospects into the ‘Circle of Success’” and “that anyone
    willing to ‘duplicate’ her model was sure to achieve the same liberation.” (Id. ¶ 121). But,
    Rodgers does not and cannot explain how being told to “funnel prospects” (i.e., people other
    than herself) to events would lead her (or the reasonable consumer) to spend money on
    events that she found otherwise valueless. 11
           Likewise, Ribalta claims that, during a September 2012 call, Amber Wick and Dani
    Grace told her that attending “Extravaganza” – an annual Herbalife corporate event –
    “completely transformed” Grace’s life, was worth “every single penny,” and that Ribalta
    should find a way to attend even if she could not afford to do so. (Id. 151–53.) However,
    these representations were limited to Extravaganza (an annual Herbalife corporate event)
    only and would not lead a reasonable consumer to attend the thirty-eight other supposedly
    worthless, non-Extravaganza events that Ribalta apparently attended for the next two years.
    (Id. ¶ 154.) Moreover, many of the events Ribalta claims she attended based on Defendants’

    11
      In fact, Plaintiffs tacitly admit that Wick’s statement is true when they claim that the event
    system benefited higher-level distributors (what Rodgers would be in relation to the
    prospects she “funnels” to event) by keeping distributors in their downline (i.e., Rodgers’
    prospects) engaged. (Dkt. 129 ¶ 9 (“For Herbalife and the top distributors, the events are
    crucial to ‘cement belief’ in the Herbalife scheme, thereby increasing lower-level distributor
    engagement and retention.”)). This also illustrates a conflict inherent in Plaintiffs’ claims. If
    Rodgers heeded Wick’s advice and funneled prospects to events despite believing those
    events had no value, then Rodgers participated in and perpetuated the very fraudulent
    scheme that she claims harmed her. Thus, those prospects should have claims against
    Rodgers and any other Plaintiff that encouraged event attendance despite knowing the
    events added no benefit to their Herbalife business.
                                                    20
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 22 of 33




    misrepresentations occurred before the September 2012 call with Wick and Grace. (See id.)
           Because the Florida Plaintiffs have not demonstrated that their damages (i.e., what
    they spent on event tickets) were caused by the few specific, representations alleged in the
    Amended Complaint, their FDUTPA claims fail as a matter of law.
           F.     Kirby’s Allegations do not Support an ACFA claim.
           To succeed on an Arizona consumer fraud claim, a plaintiff must prove “a false
    promise or misrepresentation made in connection with the sale or advertisement of
    merchandise and consequent and proximate injury resulting from the promise.” Kuehn, 208
    Ariz. at 129, 91 P.3d at 351. “[A] plaintiff suing under the ACFA must prove reliance . . . .
    Parties that do not actually rely on a false statement or material omission have no claim
    under the ACFA.” Schellenbach v. GoDaddy.com, LLC, 321 F.R.D. 613, 624 (D. Ariz. 2017).
           Kirby cites two specific representations, but neither is actionable under the ACFA.
    First, Kirby claims that Amber Wick told her that “she spent five years trapped at the lower
    rungs of the Herbalife scheme—so she knows how it feels—but that she ultimately made it
    to the top by not giving up and by increasing her commitment to the event system.”
    (Dkt. 129 ¶ 163.) However, Kirby does not explain why this statement is false or misleading
    or how relying on this statement caused her to continue to attend allegedly worthless events
    to her detriment. Likewise, Kirby alleges that Susan Peterson told her and a large audience
    that they needed to “prune the vine of relationships” and that, in sum, meeting and being
    motivated by like-minded people is a reason to come to meetings. (Id. ¶ 165.) Again,
    though, Kirby neglects to explain how this statement is false or misleading or how her
    reliance on the statement caused her damages. Therefore, Kirby fails to state a claim under
    the ACFA.
           Further, Kirby raises no other allegations against any of the other Defendants.
    Therefore, at the very least, Kirby’s ACFA claims against the other Defendants should be
    dismissed.
           G.     Pyle’s Allegations do not Support an OCPA claim.
           To sustain a claim under the OCPA, a plaintiff must show that (1) the defendant
    engaged in an “unlawful practice”; (2) the practice occurred in the course of defendant’s
    business; (3) plaintiff suffered an injury in fact; and (4) that the challenged practice caused
                                                  21
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 23 of 33




    plaintiff’s injury. Patterson, 19 P.3d at 846.
           Although Pyle lumps Defendants together and asserts generally that they made
    various deceptive representations and omission at Circle of Success events (Dkt. 129 ¶ 318),
    his actual factual allegations do not support these conclusory claims. Rather, Pyle alleges
    that he attended twenty-two events over two years, and at only two of these events is any
    Defendant alleged to have spoken (Dan Waldron at a June 2015 STS and Amber Wick at a
    April 2016 LDW). (Id. ¶ 132.) Even then, Pyle does not actually allege that Waldron or
    Wick made any misrepresentations at these events, or that “unlawful practice” under the
    OCPA actually caused his damages. Walls v. Am. Tobacco Co., 2000 OK 66, ¶ 13, 11 P.3d
    626, 630 (“[T]o have a private right of action under § 761.1(A), a consumer must suffer
    some detriment or loss as a result of a violation of the OCPA.”). Therefore, Pyle’s OCPA
    claims should be dismissed.
           H.      Plaintiffs’ Conspiracy Claim Fails Because It Is Not A Stand-Alone Cause
                   Of Action.
           Under Florida, Arizona, and Oklahoma law, conspiracy is not a state alone cause of
    action; it requires an underlying tort. Walters v. Blankenship, 931 So. 2d 137, 140 (Fla. 4th
    DCA 2006) (“[A]n actionable conspiracy requires an actionable underlying tort or wrong.”);
    Vantage Mobility Int’l LLC v. Kersey Mobility LLC, 2020 WL 411188, at *8 (D. Ariz. Jan. 24,
    2020) (“Under Arizona law, to be liable for civil conspiracy, the defendants must have
    accomplished an underlying tort.”) (citing Wells Fargo Bank v. Ariz. Laborers, Teamsters &
    Cement Masons Local No. 395 Pension Tr. Fund, 38 P.3d 12, 37 (Ariz. 2002)); AKC ex rel. Carroll
    v. Lawton Indep. Sch. Dist. No. 8, 9 F. Supp. 3d 1240, 1245 (W.D. Okla. 2014) (“[I]n order for
    a civil conspiracy claim to lie, it must be based on an underlying tort.”). Plaintiffs have
    failed to state viable claims under the FDUPTA, ACFA, or OCPA. Therefore, because no
    actionable underlying tort exists, Plaintiffs’ conspiracy claim fails as a matter of law.
           I.      The Unjust Enrichment Claims Fail As A Matter of Law.
                   1.      Plaintiffs do not allege that they conferred a direct benefit on any
                           Defendant.
           Under Florida, Arizona, and Oklahoma law, unjust enrichment requires the plaintiff
    to have conferred a direct benefit on the defendant. See Harvey v. Florida Health Scis. Ctr., Inc.,

                                                     22
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 24 of 33




    728 Fed. Appx. 937, 946 (11th Cir. 2018) (“As to the first element, the plaintiff must show it
    ‘directly conferred’ a benefit on the defendant.”); Century Senior Servs. v. Consumer Health Ben.
    Ass’n Inc., 770 F. Supp. 2d 1261, 1267 (S.D. Fla. 2011) (“A benefit that a defendant gains
    that does not come directly from the plaintiff does not give rise to a claim for unjust
    enrichment.”); Slover v. Equitable Variable Life Ins. Co., 443 F. Supp. 2d 1272, 1280 (N.D.
    Okla. 2006) (the plaintiffs’ unjust enrichment failed where the defendants clearly “did not
    obtain any direct benefit” from the allege conduct); Laborers’ & Operating Engineers’ Util.
    Agreement Health & Welfare Tr. Fund for Arizona v. Philip Morris, Inc., 42 F. Supp. 2d 943, 951
    (D. Ariz. 1999) (holding a claim for unjust enrichment fails where the plaintiff “does not
    allege it conferred any benefit on [the defendant”); Pyeatte v. Pyeatte, 135 Ariz. 346, 352, 661
    P.2d 196 (App. 1982) (plaintiff seeking restitution “must demonstrate that [defendant]
    received a benefit, that by receipt of that benefit [defendant] was unjustly enriched at
    [plaintiff’s] expense”); Kopel v. Kopel, 229 So. 3d 812, 818 (Fla. 2017) (“To satisfy the first
    element, “the plaintiff must directly confer a benefit to the defendant.”).
           Plaintiffs’ conclusory allegation that they “conferred a benefit onto Defendants by
    purchasing tickets to STS events” (Dkt. 129 ¶ 333) is belied by their specific allegations.
    Plaintiffs do not claim that they purchased event tickets directly from Defendants. Rather,
    Plaintiffs allege that “[p]roceeds from STS ticket sales typically flow into single purpose
    business entities, often with multiple members of the local leadership team having access to the
    accounts,” “[m]ost tickets for top distributor STS events are sold via websites and through
    entities operated by local leadership,” and that “[m]ost local leadership committees sell STS
    event tickets on-site in packs of five or ten tickets.” (Id. ¶¶ 34, 107, 109 (emphasis added).)
    Plaintiffs do not allege that Defendants owned the “single purpose business entities” or
    otherwise received the revenues from STS ticket sales made to “local leadership
    committees.” Therefore, Plaintiffs have not alleged that their ticket purchases conferred a
    direct benefit to Defendants and their unjust enrichment claims must be dismissed.
                  2.      Plaintiffs’ RICO and state law consumer fraud claims require
                          dismissal of the unjust enrichment claims.
           “Liability in unjust enrichment has in principle nothing to do with fault. It has to do
    with wealth being in one person’s hands when it should be in another person’s.” Guyana Tel.

                                                   23
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 25 of 33




    & Tel. Co. v. Melbourne Int’l Comms., Ltd., 329 F.3d 1241, 1245 n. 3 (11th Cir. 2003). “As
    soon as [a] claimant relies on a wrong [to supply the unjust factor], the right on which he
    relies arises from that wrong, not from unjust enrichment.” Id. at 1245 n.3 (alterations in
    original) (quoting Peter Birks, Unjust Enrichment and Wrongful Enrichment, 79 TEX. L.
    REV. 1767, 1783 (2001)). Thus, where a plaintiff predicates its unjust enrichment claim on
    the wrongful conduct of a defendant in committing a tort, the plaintiff’s recovery lies in the
    damages from the underlying tort, “rather than unjust enrichment.” State of Fla., Office of
    Atty. Gen., Dept. of Legal Affairs v. Tenet Healthcare Corp., 420 F. Supp. 2d 1288, 1309 (S.D.
    Fla. 2005) (quoting Guyana, 329 F.3d at 1245 n. 3).
           In Tenet, the court dismissed the plaintiffs’ unjust enrichment claims where the unjust
    enrichment was premised on the same conduct as the plaintiffs’ RICO and theft claims. Id.
    Numerous district courts in this state have also recognized that unjust enrichment claims
    should be dismissed when the claims are based on wrongful conduct, including but not
    limited to RICO claims. See, e.g., Taxinet Corp. v. Leon, 2018 WL 3405243, at *7 (S.D. Fla.
    July 12, 2018); Freestyle Slides, Inc. v. Super Sweet Air, Inc., 2018 WL 3819073, at *4 (M.D.
    Fla. July 9, 2018); Swipe For Life, LLC v. XM Labs, LLC, 2011 WL 13220766, at *5-6 (S.D.
    Fla. Nov. 8, 2011); Group Assets, LLC v. Fortress Inv. Group, 2010 WL 2951508, at *4 (M.D.
    Fla. June 22, 2010); Tilton v. Playboy Entm’t Group, Inc., 2007 WL 80858, at *3 (M.D. Fla.
    Jan. 8, 2007); Union Pacific R.R. Co. v. Paragon Laboratories, Inc., 2006 WL 3709619, at *4
    (S.D. Fla. Dec. 14, 2006); but see AIM Recycling Florida, LLC v. Metals USA, Inc., 2019 WL
    1991946, at *2 (S.D. Fla. Mar. 4, 2019) (“[O]ther courts reject this position, and maintain
    that Florida law makes no distinction between wrongful enrichment and unjust enrichment;
    these courts hold that a claim of unjust enrichment may be predicated on a wrong.”).
           As in Tenet, Plaintiffs’ unjust enrichment claims are predicated on the same conduct
    that Plaintiffs cite as the basis for their RICO and state consumer protection claims.
    Therefore, because Plaintiffs rely on this wrongful conduct to supply the unjust factor, their
    unjust enrichment claims fail as a matter of law. Tenet, 420 F. Supp. 2d at 1309 (“Because
    ‘[t]he law of unjust enrichment is concerned solely with enrichments that are unjust
    independently of [alleged] wrongs,’ Plaintiffs’ unjust enrichment claims must be
    dismissed.”) (quoting Flint v. ABB, Inc., 337 F.3d 1326, 1330 n. 2 (11th Cir. 2003)).
                                                   24
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 26 of 33




           Plaintiffs’ unjust enrichment claims should also be dismissed because Plaintiffs do
    not affirmatively allege that they lack an adequate remedy at law. See Int’l Aerospace Group,
    Corp. v. Evans Meridian, Ltd., 2017 WL 11220668, at *4 (S.D. Fla. Feb. 23, 2017) (To state a
    claim for unjust enrichment, “the plaintiff must allege that there is no adequate legal
    remedy.”); Prohias v. Pfizer, Inc., 490 F. Supp. 2d 1228, 1236 (S.D. Fla. 2007) (“The
    plaintiffs’ claims for unjust enrichment should be dismissed because the plaintiffs do not
    plead that they lack an adequate legal remedy.”); Hanks v. Andrews, 2006 WL 273606, at *5
    (D. Ariz. Jan. 30, 2006) (“Hanks fails to allege how the defendants were enriched by his
    dental records and how there is no adequate remedy at law.”); In re Managed Care Litig., 185
    F. Supp. 2d 1310, 1337 (S.D. Fla. 2002), amended, 2002 WL 1359736 (S.D. Fla. Mar. 25,
    2002) (“The Plaintiffs have not explicitly alleged that an adequate remedy at law does not
    exist, and the failure to do so is fatal” to their unjust enrichment claims”).
           Notwithstanding this pleading deficiency, Plaintiffs do possess adequate remedies at
    law. A remedy is adequate where “so long as ‘the remedy at law is plain, certain, prompt,
    speedy, sufficient, complete, practical, and efficient in attaining the ends of justice. . . .’”
    Estate of Malkin v. Wells Fargo Bank, N.A., 379 F. Supp. 3d 1263, 1283 (S.D. Fla. 2019)
    (quoting ThunderWave, Inc. v. Carnival Corp., 954 F. Supp. 1562, 1566 (S.D. Fla. 1997)).
    Clearly, Plaintiffs’ claims under RICO and the consumer fraud statutes provide an adequate
    legal remedy. Id. (dismissing the plaintiff’s unjust enrichment claims because Delaware’s
    insurable interest statute provided an adequate remedy); see also Tillman ex rel. Estate of
    Tillman v. Camelot Music, Inc., 408 F.3d 1300, 1309 (10th Cir. 2005) (upholding the trial
    court’s dismissal of the plaintiff’s unjust enrichment claim where the plaintiff had an
    adequate legal remedy under the Oklahoma Insurance Code); Matthews v. Am. Honda Motor
    Co., Inc., 2012 WL 2520675, at *2 (S.D. Fla. June 6, 2012) (“[B]ecause Matthews’ unjust
    enrichment claim is predicated on the same wrongful conduct as her FDUTPA claim, she
    does not lack an adequate legal remedy.”); Guerrero v. Target Corp., 889 F. Supp. 2d 1348,
    1356–57 (S.D. Fla. 2012) (“Plaintiff seeks recovery for the exact same wrongful conduct as
    in her FDUTPA claim. Thus, if Defendant’s [conduct] was deceptive, misleading or
    unlawful, causing damage to Plaintiff, she has an adequate remedy under Florida law.”);
    Stratton v. Am. Med. Sec., Inc., 266 F.R.D. 340, 354 (D. Ariz. 2009) (“Rather, if an unjust
                                                   25
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 27 of 33




    enrichment claim is based on fraud, then a plaintiff has an adequate remedy at law and
    should prove the fraud claim.”); In re Managed Care, 185 F. Supp. 2d at 1337 (suggesting that
    the plaintiffs’ RICO claims presented an adequate remedy because they provided treble
    damages); Digital Sys. Eng'g, Inc. v. Bruce-Moreno, 1 CA-CV 09-0574, 2010 WL 5030808, at
    *4 (App. Nov. 16, 2010) (holding that the plaintiff’s fraud claim precluded recovery on an
    unjust enrichment claim where the “substantive facts for each stem from the same actions”).
           J.     Plaintiffs’ Claims Against the New Defendants are Barred by the
                  Applicable Statute of Limitations.
           In their Amended Complaint (filed October 23, 2020), Plaintiffs added the New
    Defendants. It is readily apparent from the face of the Amended Complaint that Plaintiffs’
    claims against each of the four New Defendants are barred by the applicable statutes of
    limitations. The relation-back doctrine is inapplicable here and does not save Plaintiffs’
    claims against these defendants.
                   1.     RICO and RICO Conspiracy—All Plaintiffs
           RICO and RICO conspiracy claims are subject to a four-year statute of limitations,
    which begins to accrue “when the injury was or should have been discovered, regardless of
    whether or when the injury is discovered to be part of a pattern of racketeering.” Lehman v.
    Lucom, 727 F.3d 1326, 1330 (11th Cir. 2013).
           Plaintiffs claim that Defendants misrepresented that the Circle of Success events
    were the key to success as an Herbalife distributor and that they were injured by purchasing
    tickets to events that did nothing to help their businesses prosper. Plaintiffs Rodgers, Valdez,
    and Ribalta allege that they stopped attending Circle of Success events well before October
    23, 2016 (i.e., four years before the filing of the Amended Complaint). (Dkt. 129 ¶¶ 127, 145,
    154.) Consequently, Rodgers, Valdez, and Ribalta plainly knew or should have known that
    they had suffered the claimed injury (that they had purchased tickets to ineffective training
    events) before October 23, 2016. Likewise, although Pyle and Kirby attended three events
    after October 23, 2016, they also should have known that they had suffered the alleged
    RICO injury before this date. Pyle contends that he attended twenty-two events beginning in
    November 2014, but discovered that “[d]iligent attendance at every event was not delivering
    any success . . . .” (Id. ¶ 133.) Twenty of those events occurred before October 23, 2016. (Id.

                                                  26
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 28 of 33




    ¶ 132.) Kirby similarly claims that she attended “every event” for six years, with her last
    event being “an LDW in October 2016 . . . but the success never came.” (Id. ¶ 162.) Having
    attended years of events and supposedly never achieving the promised financial success in
    the Herbalife system, both Pyle and Kirby clearly knew or should have known well before
    October 23, 2016 that attendance at these events was not guaranteeing their success in the
    Herbalife business.
           Because each Plaintiff knew or should have discovered their RICO injury before
    October 23, 2016, their RICO claims against the New Defendants should be dismissed with
    prejudice.
                  2.      FDUPTA and unjust enrichment under Florida law—the Florida
                          Plaintiffs.
           FDUPTA has a four-year statute of limitations that begins to run when the consumer
    purchases the item or service. Koski v. Carrier Corp., 347 F. Supp. 3d 1185, 1192 (S.D. Fla.
    2017). Similarly, under Florida law, unjust enrichment’s four-year limitations period begins
    to run when the plaintiff confers the benefit at issue. Flatirons Bank v. Alan W. Steinberg Ltd.
    P’ship, 233 So. 3d 1207, 1213 (Fla. 3d DCA 2017). None of the Florida Plaintiffs purchased
    an event ticket on or after October 23, 2016. (Dkt. 129 ¶¶ 127, 145, 154.) Therefore, their
    FDUTPA claims and unjust enrichment claims against the New Defendants should be
    dismissed with prejudice.
                 3.       ACFA and unjust enrichment under Arizona law—Kirby.
           A plaintiff must bring a claim under the ACFA within one year of when the plaintiff
    discovered or with reasonable diligence could have discovered the fraud. Syntelco Ltd. v.
    Reish, 2017 WL 11513278, at *3 (D. Ariz. Aug. 28, 2017). The statute of limitations for an
    unjust enrichment under Arizona law is four years from the date that the plaintiff knew or
    reasonably should have known of the resulting injury. Sweet v. Tomlinson, 2020 WL
    5016777, at *3 (D. Ariz. Aug. 25, 2020); Atkins v. Calypso Sys. Inc., 2016 WL 10650809, at *9
    (D. Ariz. Nov. 16, 2016), aff’d, 707 F. App’x. 882 (9th Cir. 2017). As outlined above (see
    supra § II(H)(1)), Kirby—the only Plaintiff asserting a claims under Arizona law—attended
    “every event” for “nearly six years between January 2010 and October 2016 but never
    achieved any success. (Dkt. 129, ¶¶ 158, 162.) As such, Kirby plainly knew or reasonably

                                                  27
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 29 of 33




    should have known of her injury—and the alleged fraudulent conduct—well before the
    limitations deadline for both her unjust enrichment and ACFA claims.
                   4.     OCPA and unjust enrichment under Oklahoma law—Pyle.
           A plaintiff must bring an OCPA claim within three years of the date the conduct
    occurred or the plaintiff discovered or could have discovered his injury with reasonable
    diligence. Legacy Crossing, L.L.C. v. Travis Wolff & Co., L.L.P., 229 F. App’x. 672, 682 (10th
    Cir. 2007). Under Oklahoma law, unjust enrichment has a two-year statute of limitations
    from the date the plaintiff knew or should have known about the injury. Erikson v. BP Expl.
    & Prod., Co., 2013 WL 12069069, at *2 (W.D. Okla. Nov. 18, 2013); City of Tulsa v. Bank of
    Oklahoma, N.A., 2011 OK 83, ¶ 22, 280 P.3d 314, 321. Pyle, the only Plaintiff asserting
    claims under Oklahoma law, last attended a Circle of Success event on November 12, 2016.
    (Dkt. 129 ¶ 132.) By that time, Pyle had concluded that regular event attendance “did
    nothing to help [him] succeed at the Herbalife business opportunity. (Id. ¶ 135.) Therefore,
    Pyle’s OCPA claims against the New Defendants are barred because he discovered or could
    have discovered his injury before October 23, 2017, and October 23, 2018 (respectively, the
    three-year and two-year limitations deadlines for his OCPA and unjust enrichment claims).
                  5.      Plaintiffs’ claims against the New Defendants do not relate back to
                          the filing of the original complaint.
           Plaintiffs’ claims against the New Defendants do not relate back to their filing of the
    original complaint. Fed. R. Civ. P. 15(c)(1)(C) provides that an amended complaint adding
    new parties relates back to the filing of the original complaint only where:
                  (1) the claim “arose out of the same conduct, transaction or
                  occurrence set out—or attempted to be set out—in the original
                  pleading;” (2) the new party “received such notice of the action
                  that it will not be prejudiced in defending on the merits;” (3) the
                  party being added received such notice within the time period
                  of Rule 4(m), 120 days; and (4) the party being added “knew or
                  should have known [within the Rule 4(m) time period] that the
                  action would have been brought against it, but for a mistake
                  concerning the proper party’s identity.
    Lindley v. City of Birmingham, Ala., 515 F. App’x. 813, 815 (11th Cir. 2013). Without proof of
    a “mistake,” an amendment cannot relate back. Powers v. Graff, 148 F.3d 1223, 1226-27
    (11th Cir. 1998) (“[The Rule] permitsan amendment to relate back only where there has
                                                  28
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 30 of 33




    been an error made concerning the identity of the proper party and where that party is
    chargeable with knowledge of the mistake, but it does not permit relation back where . . .
    there is a lack of knowledge of the proper party.”) (quoting Worthington v. Wilson, 8 F.3d
    1253, 1256 (7th Cir. 1993)). “A potential defendant who has not been named in a lawsuit by
    the time the statute of limitations has run is entitled to repose—unless it is or should be
    apparent to that person that he is the beneficiary of a mere slip of the pen, as it were.”
    Powers, 148 F.3d at 1226-27 (quoting Rendall-Speranza v. Nassim, 107 F.3d 913, 918 (D.C.
    Cir. 1997)).
           The burden of proof to show Rule 15(c)(1)(C) applies falls on the plaintiff. Harris v.
    Rambosk, 2020 WL 6505036, at *3 (M.D. Fla. Nov. 5, 2020) (“Although the statute of
    limitations is an affirmative defense that must be established by the defendant, when
    relation back is required to satisfy the statute of limitations, the burden is on the plaintiff to
    prove that Rule 15(c) is satisfied.”) (quoting Covey v. Assessor of Ohio Cnty., 666 F. App’x.
    245, 248 (4th Cir. 2016)); Hodge v. Orlando Utilities Comm'n, 2009 WL 5067758, at *5 (M.D.
    Fla. Dec. 15, 2009) (on a motion to dismiss, noting that the plaintiff bears the burden of
    showing requirements of Rule 15(c)(1)(C) are satisfied and dismissing the plaintiff’s claim
    where he failed to meet that burden); see also Dowdell v. Jones, 2019 WL 1436385, at *5
    (M.D. Ala. Mar. 13, 2019) (granting the defendants’ motion to dismiss and holding that the
    “onus” is on the plaintiff to show that it satisfies Rule 15(c)(1)(C)); McLaughlin v. SLD
    Atlanta West, LLC, 2017 WL 9882669, at *3 (N.D. Ga. Nov. 1, 2017) (holding plaintiff failed
    to come forward with any proof showing addition of the defendant related back to the
    original complaint).
           Plaintiffs do not, and cannot, satisfy their burden under Rule 15(c)(1)(C). Nothing in
    the Amended Complaint suggests that the New Defendants received notice of the action
    within the period required by Rule 4(m) for serving the original complaint. Moore v. Baker,
    989 F.2d 1129, 1131 (11th Cir. 1993) (“The critical issue in Rule 15(c) determinations is
    whether the original complaint gave notice to the defendant of the claim now being
    asserted.”). Equally important, Plaintiffs do not—and cannot—contend that they made an
    error about the identity of any of the New Defendants. United States v. Estate of Schoenfeld,
    344 F. Supp. 3d 1354, 1364 (M.D. Fla. 2018) (“[W]here the mistake requirement of Rule
                                                   29
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 31 of 33




    15(c) is not satisfied, ‘there can be no relation back regardless of whether other
    requirements, such as notice and lack of prejudice to the joined party, are met.’”) (quoting
    Wayne v. Jarvis, 197 F.3d 1098, 1103 (11th Cir. 1999)). To the contrary, Plaintiffs explicitly
    referenced Alcides Mejia Jr. in the original complaint, alleging that he managed the LLC
    that collected ticket sales for the Miami STS events. (Dkt. 1 ¶ 73.) Thus, they knew he
    existed and was involved in Circle of Success events, yet Plaintiffs chose not to name him.
    “[E]ven the most liberal interpretation of ‘mistake’ cannot include a deliberate decision not
    to sue a party whose identity plaintiff knew from the outset.” Powers, 148 F.3d at 1227
    (quoting Wells v. HBO & Co., 813 F. Supp. 1561, 1567 (N.D. Ga. 1992)). And for the other
    New Defendants not referenced in the original, the fact that Plaintiffs did not know their
    identities when they filed the complaint is not a “mistake” under Rule 15(c). Wayne, 197
    F.3d at 1103 (holding that a plaintiff’s “lack of knowledge regarding the identities of the
    deputy sheriffs was not ‘a mistake concerning the identity of the proper party.’”) (overruled in
    part on other grounds by Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003)); Myles v. Green, 2013
    WL 12201091, at *14 (S.D. Fla. Jan. 30, 2013) (“Lack of knowledge is not an ‘error, a
    misnomer, or a misidentification’ that allows an amendment to fall within Rule
    15(c)(1)(C)’s ambit.”) (quoting Wayne, 197 F.3d at 1102); Lelieve v. Orosa, 2011 WL
    5103949, at *4 (S.D. Fla. Oct. 27, 2011) (same).
           Because Plaintiffs have not demonstrated compliance with Rule 15(c)(1)(C), their
    claims against the New Defendants do not relate back to the original complaint. Without
    the benefit of relation back, these claims, as pled, are barred by the applicable statutes of
    limitations (see supra § II.I) and must be dismissed.
    IV.    CONCLUSION.
           For all of the foregoing reasons, Defendants respectfully request that the Court
    dismiss each claim asserted against them by Plaintiffs, award Defendants their attorneys’
    fees and costs, and grant all other just and appropriate relief.




                                                   30
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 32 of 33




   Date: December 7, 2020             Respectfully submitted,

                                      QUARLES & BRADY, LLP
                                      Attorneys for Individual Defendants
                                      101 E. Kennedy Boulevard, Suite 3400
                                      Tampa, FL 33602
                                      Telephone: (813) 387-0300
                                      Facsimile: (813) 387-1800

                                      By: /s/ Zachary S. Foster
                                      ZACHARY S. FOSTER
                                      Florida Bar No. 111980
                                      Zachary.Foster@quarles.com


                                      QUARLES & BRADY, LLP
                                      Attorneys for Individual Defendants
                                      Two North Central Avenue
                                      Phoenix, AZ 85004
                                      Telephone: (602) 229-5200
                                      Facsimile: (602) 229-5690

                                      KEVIN D. QUIGLEY
                                      Arizona Bar No. 015972
                                      Admitted Pro Hac Vice
                                      Kevin.Quigley@quarles.com
                                      EDWARD SALANGA
                                      Arizona Bar No. 020654
                                      Admitted Pro Hac Vice
                                      Edward.Salanga@quarles.com
                                      BRIAN A. HOWIE
                                      Arizona Bar No. 026021
                                      Admitted Pro Hac Vice
                                      Brian.Howie@quarles.com




                                        31
Case 1:17-cv-23429-MGC Document 143 Entered on FLSD Docket 12/07/2020 Page 33 of 33




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to

    Dismiss was served electronically using the CM/ECF system, on December 7, 2020, on all

    counsel or parties of record on the service list.

                                            SERVICE LIST

    Etan Mark, Esq.
    Yaniv Adar, Esq.
    Niki Namazi, Esq.
    Attorneys for Plaintiffs
    MARK MIGDAL & HAYDEN
    80 S.W. 8th
    Street, Suite 1999
    Miami, Florida 33130
    etan@markmigdal.com
    yaniv@markmigdal.com
    niki@markmigdal.com
    eservice@markmigdal.com

    AND

    Jason Jones, Esq.
    Ohio Bar No. 0095384
    jason@jonesatlaw.com




                                                        /s/ Zachary S. Foster
                                                        Attorney
